UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



BRIAN JAMIE ROETHLISBERGER,

               Plaintiff,               No. 19 Civ. 5393 (LAP)

          -versus-                              ORDER

BRIAN RAFFERTY PRODUCTIONS, INC.,

               Defendant.


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

    The Court has received Plaintiff’s default judgment papers.

Plaintiff is directed to follow the procedures set forth in the

Court’s Individual Practices regarding default judgment motions.

See Individual Practices of Judge Loretta A. Preska § 2.G.



SO ORDERED.


Dated:   April 3, 2020
         New York, New York


                                    ____________________________
                                    LORETTA A. PRESKA
                                    Senior U.S. District Judge
